Case 7:20-cv-01274-VB Document 85 Filed 12/08/20 Page 1 of 2

 

 

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
Fe x DOCH
KIMBERLY SMITH, _ DATE FILED: (2/ex/Zoto
Plaintiff, : —_—
V.
PAROLE OFFICER ROBERT B.
ROSENBERG, individually and in his official
capacity; PAROLE OFFICER MICHAEL P. ; ORDER
KENNY, individually and in his official :
capacity, DIRECTOR OF RE-ENTRY ,; 20 CV 1274 (VB)

OPERATIONS BRIGITTE FORTUNE,
individually and in her official capacity;
PAROLE OFFICER JANE DOE, individually;
and JACK AND JILL DOES I-XIV, in their
individual and official capacities,

Defendants.

On December 7, 2020, defendants moved to dismiss the amended complaint. (Doc. #83).

Accordingly, it is hereby ORDERED that, by no later than December 17, 2020, plaintiff
must notify the Court by letter whether she (i) intends to file a second amended complaint in
response to the motion to dismiss, or (ii) will rely on the amended complaint that is the subject of
the motion to dismiss.

If plaintiff elects not to file a second amended complaint, the motion will proceed in the
regular course, and the Court is unlikely to grant plaintiff a further opportunity to amend to
address the purported deficiencies made apparent by the fully briefed arguments in defendants’
motion. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 2d
Cir, 2015) (leaving “unaltered the grounds on which denial of leave to amend has long been held
proper, such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Capital v.
Pappas, 856 F.3d 61, 89-90 (2d Cir. 2017). The time to file opposing and reply papers shall be
governed by the Federal Rules of Civil Procedure and the Local Civil Rules, unless otherwise
ordered by the Court.
Case 7:20-cv-01274-VB Document 85 Filed 12/08/20 Page 2 of 2

If plaintiff elects to file a second amended complaint, she must file the second amended
complaint by no later than 14 days after notifying the Court of her intent to do so. Within 21
days of such amendment, defendants may either: (i) file an answer to the second amended
complaint; or (ii) file a motion to dismiss the second amended complaint; or (iii) notify the Court
by letter that they are relying on the initially filed motion to dismiss.

Dated: December 8, 2020
White Plains, NY
SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
